Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed June 15, 2021 has been entered.  Claims 2-5, 7, 8, 10, 13-16, and 18-26 are pending in this application and examined herein.

      Information Disclosure Statement
The Examiner acknowledges receipt of the lengthy information disclosure statement (IDS) filed  March 26, 2020_ citing  188  documents.  There is no requirement that applicants explain the materiality of English language references. However the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  An applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as 
With respect to Foreign Patent Document 158 and Non-Patent Literature Document 183, the IDS filed March 26, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS has been placed in the application file, but the above-noted information referred to therein has not been considered.  Applicant is advised that the date of any re-submission of any item of information contained in this IDS or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The specification is objected to because para. [0101] includes text written in a font having capital letters smaller than 0.21 cm. (0.08 inch) high and thus does not comply with 37 CFR 1.52 (b)(2).  Correction is required.

Rejections – 35 U.S.C. 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 22-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a) Claim 22 refers to “previously used” powder.  Any powder one could conceivably employ in the claimed method will inherently be obtained from some source and can be characterized as “previously used” in some manner.  Clarification is required.
b) In claim 22, the “introducing” step requires the use of particles “comprising satellites and agglomerations, or contaminants” [emphasis added], while the “melting and spheroidizing” step requires forming particles “having the satellites and agglomerations removed”.  This raises the question of what (if anything) must occur in the latter step if the original particles merely comprise contaminants, i.e. without satellites and agglomerations.
c) Claim 22, line 8 refers to a “reduced particle size distribution”.  This term can indicate any of several things. For example, it can mean that the median or average size of the particles after spheroidizing is smaller than that of the original particles.  It can also mean that the range of the sizes of the particles after spheroidizing (e.g. the difference between the d10 and d90 values) is smaller after spheroidizing than that of the original particles.  Clarification is required as to how Applicant defines this term.
d) The Markush group recited in claim 23 renders this claim indefinite because the scope of what is included or excluded from this group is unclear.  First, the terms “metal” and “metal alloy” would include all other terms except “ceramic” as recited in that group.  Second, it is unclear what the distinction would be between “steel” and “steel alloy” because steel by definition is itself an alloy. Third, the term “ductile” is a relative term that does not appear to have any particular meaning in the art, nor does the present specification define this term such that one of skill in the art, having read the specification and claims, would be able to determine whether or not a given metal or alloy is sufficiently “ductile” to fall within the scope of the claim.

	f) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

				Rejections – 35 U.S.C. 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 14, 18, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukada et al. (US 2018/0021854).
Fukada discloses producing spherical powder by subjecting a titanium-based powder to a hydrogenation-dehydrogenation process, then subjecting the powder to a plasma to form spherical shaped powders.  See para. [0060-0061] and [0089-0092] of Fukada.  The powder may be Ti-6-4; see Fukada para. [0045], and the resulting spherical powder is stated to have an average circularity of 0.89. A preferred average particle size of the spherical powder is 20-100 microns.
The prior art does not state that the resulting particles have a martensitic microstructure, as required by the instant claims.  However, because the prior art employs the same materials subjected to the same series of process steps as set forth in the instant claims, it is a reasonable assumption (i.e. one of skill in the art would believe) that any microstructural .

10.	Claims 14, 18, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2019/0218650).
Subramanian discloses performing a hydride-dehydride process on a titanium material such as Ti6Al4V to form a metallic powder and subjecting that powder to a plasma to form spherical particles; see Subramanian para. [0015-0016].  With respect to claim 19, the spherical particles have an average aspect ratio less than 1.05 (see Subramanian para [0017]), consistent with the present claim.  With respect to claim 20, while the prior art does not specify the particle size of the powder, in general the mere recitation of a numerical parameter in an otherwise known process will not result in patentabitlity of a claim directed to that process, absent evidence of criticality of the numerical parameter.  In the present case, the particle size does not appear to be critical to the invention, at least for the reason that it is recited solely in a dependent claim.
Subramanian does not state that the spherical particles have a martensitic microstructure, as required by the instant claims.  However, because the prior art employs the same materials subjected to the same series of process steps as set forth in the instant claims, it is a reasonable assumption (i.e. one of skill in the art would believe) that any microstructural features of the resulting material will likewise be the same in both instances.  Therefore, the disclosure of Subramanian et al. is held to establish a prima facie case of obviousness of a method as presently claimed.

Claims 22, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al..
Subramanian discloses introducing particles into a microwave plasma torch, where they melt and resolidify as spherical particles.  Subramanian states that the particles are acicular particles, which suggests that they contain satellites and agglomerations, and spherical particles will obviously be in the general shape of a sphere, i.e. without any satellite material.  Subramanian para. [0041] states that particle agglomeration can be reduced, if not eliminated by the prior art process.  Further, one of skill in the art understands that metallic compositions are not entirely pure, but will inherently contain some amount of impurities or contaminants. With respect to claim 26, while the prior art does not refer to “rheological properties” (and the precise meaning of this term is uncertain; see the rejection under 35 USC 112 supra), Subramanian is aiming to produce a “high flowability” powder, suggesting that one would want to control the parameters of the plasma process to achieve desired rheological properties.
Subramanian does not specifically state that the final particles have a reduced particle size distribution compared to that of the powders introduced into the torch.  However, Subramanian indicates that the prior art process aims for consistency leading to a “better” particle size distribution (see Subramanian para [0041]), suggesting that one of skill in the art would control the parameters of the microwave plasma to obtain a narrow size distribution consistent with the present claims.
Thus, the disclosure of Subramanian et al. is held to create a prima facie case of obviousness of a method as presently claimed.

12.	Claims 22, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar (US 2019/0061005) in view of Subramanian.

a) Subramanian similarly subjects metal particles to a plasma torch to form spherical particles, i.e. is in a similar field of endeavor as Kelkar.  Subramanian specifically prefers using a microwave plasma torch for this purpose.
b) With regard to claim 26, while the prior art does not refer to “rheological properties” (and the precise meaning of this term is uncertain; see the rejection under 35 USC 112 supra), the prior art does not indicate that any such properties (as the case may be) would be any different in the final material.
Thus, the combined disclosures of Kelkar and Subramanian et al. would have suggested a method as presently claimed to one of ordinary skill in the art.

			  Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 2-5, 7, 8, 10, 13-16, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,639,712. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the ‘712 patent are directed to substantially the 
With respect to claims 3 and 4, the recited materials are alloys within the scope of “metal” of ‘712 claims 1 or 10.  With respect to claim 5, see ‘712 claim 2.  With respect to claims 7 and 18, see ‘712 claim 4.  With respect to claim 8, see ‘712 claim 13. With respect to claim 10, see ‘712 claims 11 and 12.  With respect to claim 13, see ‘712 claim 6.
With respect to a “feed material comprising dehydrogenated or non-hydrogenated titanium or titanium alloy” as recited in claim 14, see ‘712 claim 21.  With respect to claims 15 and 16, see ‘712 claim 23.  With respect to claim 19, see ‘712 claim 25.  With respect to claim 20, see ‘712 claim 20.  With respect to claim 21, see ‘712 claim 24.
With respect to claims 22 and 23, while the ‘712 claims do not specifically refer to contaminants, one of skill in the art understands that metallic compositions (such as those employed in the instant claims or those of the ‘712 claims) are not entirely pure, but will inherently contain some amount of impurities or contaminants.
Because of the substantial overlap between the methods as presently claimed and those defined in the claims of the ‘712 patent, no patentable distinction is seen to exist therebetween.

				Allowable Subject Matter
15.	Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest 



							
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        September 16, 2021